Citation Nr: 1120600	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-24 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1942 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010) based on the Veteran's age.  38 U.S.C.A. § 7107(a)(2) (West 2002).  Expedited consideration has followed.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran asserts that VA examinations undertaken in 2008 and 2010 to evaluate the severity of his service-connected bilateral hearing loss are inadequate because the VA examiners failed to comment on the effects of his hearing loss on his attempts at everyday tasks and activities.  As noted by the Veteran, this is required under the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), in which it was determined that relevant to VA audiological examinations, in addition to dictating objective test results a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Board concurs and concludes that further VA examination comporting with Martinak is required.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Afford the Veteran a VA audiological examination in order to evaluate the current nature and severity of his service-connected bilateral hearing loss, to include findings from the VA examiner as to the functional effects of the disability in question, particularly as applicable to the performance of the activities of daily living and occupational endeavors per Martinak.  The Veteran's VA claims folder should be furnished to the VA examiner for use in the study of this case and the examination report should reflect whether in fact the claims folder was provided and reviewed.  The examination should include a detailed review of the Veteran's history and current complaints, as well as complete audiological evaluation and testing.  

2.  Thereafter, readjudicate the issue of the Veteran's entitlement to an initial compensable schedular and/or extraschedular rating for his bilateral hearing loss.  If the benefit sought on appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case, and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further review.  

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional evidentiary development.  No inference should be drawn regarding the final disposition of the claim(s) in question as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



